DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 7/14/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-4, 12-13 are currently pending.
Claims 1-4, 12-13 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Arguments	
Claim Rejections - 35 U.S.C. § 112(b)
Applicant’s arguments with respect to claim(s) 1 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1-4, 12-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 20150294425 to Benson in view of United States Patent Application Publication No. 20180349453 to Khatri.
As per claim 1, Benson teaches:
accessing a plurality of wallets, each wallet including an identifier of transactions recorded in the blockchain, the transactions including purchase transactions and sale transactions, each purchase transaction having a purchase cryptocurrency amount and each sale transaction having a sale cryptocurrency amount, an identifier based on a public key of a public/private key pair wherein the private key of the public/private key pair is used to sign transactions associated with the identifier; each wallet associated with a time of registration; ([0029], “The user 115 can make virtual currency transactions, e.g., send and/or receive virtual currency holdings such as bitcoins, in the virtual currency network 150 using one or more wallet services 140. The user 114 can access the server 105, the wallet services 140, and/or the virtual currency network 150 using the client 110. The wallet services 140 allow the user 115 to create a wallet, e.g., a digital wallet, from which the user 115 can send the virtual currency holdings and/or receive the virtual currency holdings at. The user 115 can create multiple wallets from multiple wallet services 140. Each of the wallets has an address using which the user 115 can send and/or receive the virtual currency holdings at a particular wallet. The address is unique to a specific wallet and to the user 115. That is, no two wallets in the virtual currency network 150 have the same address for the user 115 or between user 115 and other users. The server 105 can obtain the wallet information 120, e.g., wallet address, from the user 115 and extract the virtual currency transactions 125 of the user 115 from the wallet services 140. The server 105 analyzes the virtual currency transactions 125 to identify the taxable transactions, computes the gains and/or losses based on one or more cost basis methods, and computes the income tax on the gains and/or losses accordingly. In some embodiments, the server 105 computes the gains and/or losses and the income tax in fiat currency. The environment 100 includes a storage system 145 that can be used to store various data, e.g., profiles of users, transactions extracted from various sources, reports 130.”; [0033] – [0034], “Regardless of the types of the wallets, the purpose of any wallet includes storing private keys of the taxpaying entities, sending bitcoins to other people, generating wallet addresses, so that the taxpaying entity can receive bitcoins from other people, and viewing transaction history and current balance…. Paper wallets 135d are generally created by printing a brand new public address and private key onto paper, and then sending bitcoins from a “live” wallet to the printed wallet's public address for safekeeping.”)
performing a plurality of full scans of the blockchain to scan blocks of the blockchain including an oldest block of the blockchain through a current block of the blockchain; ([0041], “Returning to the GUI 200 of FIG. 2, the user 115 can also provide a wallet address, e.g., Bitcoin wallet address, to the server 105 and the server 105 can extract the bitcoin transactions from the virtual currency network 150, e.g., from a public ledger of the Bitcoin Network. The server 105 extracts all the bitcoin transactions associated with the provided wallet address and converts the transactions to the structured data object. The server 105 can create a structured data object for each of the wallets, or can include the transactions from all the wallets into a single structured data object.”)
for each identified purchase transaction, identifying a purchase price associated with the identified purchase transaction; for each identified sale transaction, identifying a sale price associated with the identified sale transaction; pairing identified sale transactions with one or more identified purchase transactions, the pairing based on the identifiers associated with the identified sale transactions and the identified purchase transactions; and for each identified sale transaction paired with an identified purchase transaction, generating the cost basis for the identified sale transaction based the purchase price and the purchase cryptocurrency amount of the identified purchase transaction. ([0046] – [0052], “The server 105 may have to obtain the value of the bitcoins if they are not already provided, then analyze the transactions, e.g., using the date and the value fields, to find the right transactions to realize the gain and/or loss based on the cost basis method. For example, if the user 115 chose a OPT-H method 720, for a first outgoing taxable transaction in which a first number of bitcoins (or a portion of bitcoin) is sold, the server 105 may have to analyze the transactions to identify an income type transaction that has the highest exchange value for a unit of virtual currency holding among all the transactions, and then determine the gain and/or loss for the first number of bitcoins sold.”)
Benson does not explicitly teach, but Khatri teaches:
performing a first plurality of partial scans of the database, the first plurality of partial scans including identifying transactions associated with identifiers of payment recipients registered since a full scan of the plurality of full scans, the first plurality of partial scans performed more frequently than the plurality of full scans; performing a second plurality of partial scans of the database including a data record in the database after a last database scanned in the database, the second plurality of partial scans performed for only transactions associated with identifiers that were not collected on a previous scan, wherein the second plurality of partial scans are performed less frequently than the plurality of full scans; ([0017], “Changes at a database may include both changes to the configuration of the database and changes to the data records stored at the database. While a change in database configuration may necessitate a full processing of all of the data records held at the database, a change to one or more data records stored at the database may require only a partial or incremental processing of the changed data records. As such, in some example embodiments, a database management system may be configured to differentiate between changes to the configuration of the database and changes to the data records stored at the database. The database management system may perform a full processing of all of the data records stored at the database only when the database management system detects a change to the configuration of the database. If the database management system determines that the change at the database is limited to the data records stored at the database, the database management system may perform only a partial processing of the changed data records.”)
One of ordinary skill in the art would have recognized that applying the known technique of Khatri to the known invention of Benson would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such database processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention to perform a first plurality of partial scans of the database, i.e. blockchain, the first plurality of partial scans including identifying transactions associated with identifiers of payment recipients, i.e. identifiers of a recipient wallet, registered since a full scan of the plurality of full scans, the first plurality of partial scans performed more frequently than the plurality of full scans; performing a second plurality of partial scans of the database, i.e. blockchain, including a data record in the database, i.e. a block in the blockchain, after a last database scanned in the database, the second plurality of partial scans performed for only transactions associated with identifiers that were not collected on a previous scan, wherein the second plurality of partial scans are performed less frequently than the plurality of full scans, results in an improved invention because applying said technique ensures that already scanned blocks are not scanned again, thus saving unnecessary computational resources and time and therefore improving the overall efficiency of the invention (Khatri, [0017]).
As per claim 2, Benson teaches:
auto-populating one or more tax forms based on the generated cost basis for the identified sale transactions. ([0058] – [0059], “In some embodiments, the server 105 can generate various reports, e.g., reports 130, that can be used by the user 115 to file taxes with the concerned departments. The reports 130 can be generated in a format that is acceptable by the concerned departments. FIGS. 9-13 illustrate examples of various reports generated by the server 105. FIG. 9A is an illustration of an example tax report 900 including the gains and/or losses computed by the server of FIG. 1 for the virtual currency holdings, consistent with various embodiments.”)
As per claim 3, Benson teaches:
collecting deduction information from a financial system and auto-populating a tax form based on the collected deduction information. ([0058] – [0059], A capital loss is considered a type of deduction.)
As per claim 4, Benson teaches:
providing the generated cost bases to a tax system for generating a tax form. ([0058] – [0059])
As per claim 12, Benson teaches:
wherein the identifying of the price associated with a transaction includes receiving the price from a user. ([0040], “Returning to the GUI 200 of FIG. 2, the user 115 can also upload the bitcoin transactions to the server 105 by uploading a data file containing the bitcoin transactions.”)
As per claim 13, Benson teaches:
wherein the identifying of the price associated with a transaction includes receiving the price from an exchange system. ([0041])




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20180211332 discloses an audit service, a tax service or a combination thereof. The service includes providing a distributed registry that specifies a plurality of services available to support communications between a user device and a computer related device on a communication network. The pluralities of services specified by the distributed registry are presented to the user device. A request is received from the user device for a particular service from the plurality of services. The request may be made using a zero-knowledge protocol to maintain privacy of a user of the user device. The particular service includes an additional requested service for at least one of an auditability and taxability service. The particular service is provided along with the additional requested service.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY HUANG/Primary Examiner, Art Unit 3619